Title: From George Washington to Charles Pinckney, 8 November 1791
From: Washington, George
To: Pinckney, Charles



Sir,
Philadelphia, November 8th 1791

I have the pleasure to inform your Excellency that your letters of the 18th of August & 20th of September, with their duplicates and the several papers accompanying them, came duly to hand.

The first was received at the time I was making arrangements to go to Mt Vernon, and the second when I was preparing my communications for Congress at the opening of the present session, This will account for my not having sooner acknowledged the receipt of them.
Your favor of the 18th of August has been communicated to the Secretary of State, within whose department foreign affairs are; & I enclose you a copy of his observations to me on that subject.
Similar applications to those mentioned in your favor of the 20th of September, for aid from our neighbours of St Domingo, had come here during my absence in Virginia, and the officers of government had paid due attention to them by furnishing such as our ⟨s⟩ituation admitted, and the Minister of France approved. I feel sincerely those sentiments of sympathy which you so properly express for the distresses of our suffering brethren in that quarter, and deplore their causes. We have not as yet any information which may lead us to hope they will soon be at an end. I am with due consideration & esteem Your Excellency’s Your most Obedt Servt

G.W.

